Citation Nr: 1034461	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable evaluation for service-
connected left ear hearing loss.

4.  Entitlement to an initial evaluation in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 and September 2008 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for right ear 
hearing loss and of entitlement to increased ratings for left ear 
hearing loss and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The currently-assigned 10 percent evaluation for service-
connected tinnitus is the maximum evaluation authorized under 
VA's rating criteria.




CONCLUSION OF LAW

There is no legal basis for a schedular rating in excess of 10 
percent for tinnitus.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code, 6260 (2009); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, the appeal arises from the initial award of service 
connection for tinnitus.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.  

Regarding the duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and lay 
statements.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is service-connected for tinnitus and is assigned a 
10 percent rating under Diagnostic Code 6260, effective August 
25, 2003.  He seeks an evaluation in excess of 10 percent for his 
service-connected tinnitus.  

Under Diagnostic Code 6260, recurrent tinnitus is assigned a 10 
percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2009).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus.  
VA appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, which 
limits a Veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or bilateral.  
See 38 C.F.R. §§ 4.25(b), 4.87, Diagnostic Code 6260.

On a claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If 
a Veteran is at the maximum evaluation and no other criteria are 
applicable, there is no case in controversy.  In order for a 
claim to proceed, there must be a benefit.  In this case, the 
maximum evaluation allowed for tinnitus under the applicable 
diagnostic code is 10 percent.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  As such, a higher schedular evaluation cannot be 
granted under the applicable diagnostic code, and therefore, 
there is no case in controversy.

Moreover, the Board has also considered whether the Veteran's 
tinnitus presents an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
consideration of additional symptomatology than is currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

Accordingly, as there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear or for 
referral for an extraschedular evaluation, and the Veteran is at 
the maximum schedular evaluation for his service-connected 
disability, the Veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An initial evaluation in excess of 10 percent for service-
connected tinnitus is denied.


REMAND

The Veteran underwent a VA examination for his right ear hearing 
loss in December 2003.  During that examination, he reported 
bilateral hearing loss.  He further reported that he performed 
three tours of duty in the Republic of Vietnam during military 
service, as a Morse Code interceptor.  The VA examiner noted that 
the Veteran wore a headset, but generally his right ear was 
uncovered so that he could listen to commands.  The Veteran 
reportedly heard extremely loud squelching over the headset from 
a variety of different sources, including thunderstorms and 
bombing.  The Veteran reported that he performed this task for 
over 12 hours a day.  After service he worked for 25 years as a 
maintenance mechanic.  

After audiometric testing, the Veteran was diagnosed with mild to 
moderate sensorineural hearing loss in his right ear.  The VA 
examiner reviewed the claims file, and specifically noted the 
Veteran's May 1968 entrance and December 1970 separation 
examinations demonstrating normal hearing in the Veteran's right 
ear.  The VA examiner noted that given the hearing loss noted in 
the Veteran's left ear at separation, only his left ear hearing 
loss was service-related.

The Board finds that the VA examiner's December 2003 opinion as 
to whether the Veteran's right ear hearing loss is service-
related is inadequate for two reasons.  First, the Board notes 
that a comparison of the entrance and separation examinations 
does reveal a decrease in auditory acuity, specifically at 
several audiometric levels, and in the instance of the 500 Hz 
level, clinical hearing loss was shown.  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND 
TREATMENT, 110- 11 (Stephen A. Schroeder et. al. eds., 1988) (a 
review of medical literature indicates a generally accepted 
standard that hearing thresholds of 20 decibels or less reflect 
normal hearing, while hearing thresholds of 25 decibels or more 
are indicative of some degree of hearing loss).  Thus, the VA 
examiner's opinion is inadequate because it is not accurately 
grounded in fact; part of the basis for her opinion was that the 
left ear demonstrated a hearing loss in service, but the right 
ear did not.  Such is factually erroneous given the Board's 
finding above.  

Secondly, the VA examiner's opinion is inadequate because she 
does not address the Veteran's military noise exposure other than 
that caused by his radio headset.  In this regard, he indicates 
that he was subjected to numerous instances of small arms and 
mortar fire, indicating that he took incoming fire almost every 
day.  The file contains statements from other fellow service 
members corroborate such mortar and small arms fire.  

Moreover, the VA examiner does not address whether there was any 
post-service noise exposure from his 25 years as a maintenance 
mechanic.  Therefore, the VA examiner's opinion fails to fully 
address the Veteran's history of noise exposure both during and 
after service, as well as his contentions that he has had 
difficulty hearing since the Republic of Vietnam.  

Given that the above facts were not properly addressed in the VA 
examiner's opinion, the Board finds that a new VA examination is 
warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a 
VA examination must be based on an accurate factual premise).

With respect to the Veteran's increased rating claim for service-
connected left ear hearing loss, the Board notes that such an 
evaluation is predicated on the outcome of the Veteran's service-
connection claim for right ear hearing loss.  It is therefore 
inextricably intertwined with the service connection issue which 
is being remanded.  Under the circumstances, a decision by the 
Board on the Veteran's claim for increased evaluation for 
service-connected left ear hearing loss would be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, the Board notes that the Veteran was granted service 
connection for his PTSD in a September 2008 rating decision, at 
which time he was assigned a 50 percent evaluation.  The Veteran 
submitted a VA Form 9 later that month indicating that he wanted 
to appeal the PTSD issue.  Additional correspondence in the 
record indicates that the Veteran is still pursuing a higher 
disability evaluation for his PTSD.  

The Board construes these statements by the Veteran to be a 
notice of disagreement with the currently-assigned 50 percent 
rating for his service-connected PTSD.  See Szemraj v. Principi, 
357 F.3d 1370 (Fed. Cir. 2004).  Since the Veteran properly 
rendered a notice of disagreement within a year of the initial 
assignment of his 50 percent rating, the Veteran has properly 
initiated the appeals process in regard to that claim.  See 
38 C.F.R. § 20.200 (2009).  Accordingly, VA 
has a duty to issue a statement of the case on that issue so that 
the Veteran may complete an appeal by filing a Substantive 
Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  No 
statement of the case has been issued regarding the issue of an 
increased initial evaluation for service-connected PTSD.  
Therefore, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 
38 C.F.R. § 19.26 (2009), including issuance 
of a statement of the case, so that the 
Veteran may have the opportunity to complete 
an appeal on his claim increased evaluation 
of his service-connected PTSD (if he so 
desires) by filing a timely Substantive 
Appeal.  The issue should be returned to the 
Board only if a timely Substantive Appeal is 
received. 

2.  Schedule the Veteran for a VA audiologic 
examination with a VA audiologist in order to 
determine the current nature of the Veteran's 
claimed right ear hearing loss and whether 
such is related to service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  Moreover, both ears should be 
tested in conjunction with this request.

Following review of the file and examination 
of the Veteran, the examiner should opine as 
to whether the Veteran's right ear hearing 
loss more likely, less likely or at least as 
likely as not (50 percent probability or 
greater) arose during service or is otherwise 
related to active service.  A rationale for 
any opinion expressed should be provided.  

When rendering an opinion, the VA examiner 
must accept as conclusive fact that the 
Veteran's right ear had hearing loss at 500 
Hz during his separation examination in 
December 1970.  Furthermore, the VA examiner 
should discuss the Veteran's noise exposure 
during service as a result of any small arms 
or mortar fire, or any other type of noise 
exposure that he would have been exposed to 
(such as noise from his headset), as well as 
his post-service maintenance mechanic job and 
any noise exposure that would have occurred 
as a result of that job.  

3.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claim of service connection for 
right ear hearing loss and his claim for an 
increased evaluation with respect to his left 
ear hearing loss.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


